      Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ALIGN TECHNOLOGY, INC.,

         Plaintiff,
                                                     Civil Action No. 4:11-cv-00695-VDG
 v.
                                                     JURY TRIAL DEMANDED
 CLEARCORRECT, INC.,
 CLEARCORRECT OPERATING, LLC,
 and CLEARCORRECT HOLDINGS, LLC

         Defendants.

                       CLEARCORRECT’S MEMORANDUM OF LAW
        Defendants ClearCorrect, Inc., ClearCorrect Operating, LLC, and ClearCorrect Holdings,

LLC (collectively “ClearCorrect”) respectfully submit this Pretrial Memorandum of Law,

addressing issues relevant to the disputed jury instructions and to ClearCorrect’s equitable

defenses, in accordance with the Court’s Procedures and Forms.

I.      The Jury Should Be Instructed That Liability Under § 271(a) Requires That One
        Party Perform Every Step of the Method Within the United States.

        A.      Under § 271(a), Every Step of the Patented Method Must Be Performed in the
                United States.
        As the Court acknowledged in its Summary Judgment Order, “[u]nder 35 U.S.C. § 271(a),
performing all the steps of a claimed method in the United States is an act of infringement.” Dkt.

306 at 1 (emphasis added). It is well-established that “Section 271(a) is only actionable against

patent infringement that occurs within the United States.” NTP, Inc. v. Research in Motion, Ltd.,

418 F.3d 1282, 1313 (Fed. Cir. 2005); accord MEMC Elec. Materials, Inc. v. Mitsubishi Materials

Silicon Corp., 420 F.3d 1369, 1375 (Fed. Cir. 2005) (“[T]he reach of section 271(a) is limited to

infringing activities that occur within the United States.”). Therefore, “to establish direct

infringement under § 271(a), [a plaintiff] must show that [a defendant] practiced all of the steps of

the process patented . . . in the United States.” NTP, 418 F.3d at 1313 (emphasis added).




CLEARCORRECT’S MEMORANDUM OF LAW – Page 1
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 2 of 12




       All of the asserted method claims of the patents-in-suit require the use of digital data files.

For example, claim 14 of the ʼ325 Patent discloses “providing an initial digital data set representing

an initial tooth arrangement,” “providing a final digital data set representing a final tooth

arrangement,” and then “producing a plurality of successive digital data sets” based on the initial

and final sets that are used to fabricate the aligner trays. ʼ325 Pat. 16:22-26. Claims 1 of the ʼ880

and ʼ874 Patents and claim 30 of the ʼ325 Patent also involve “obtaining” or “providing” or

“generating” digital data.

       It is undisputed that ClearCorrect sends the data files showing the original tooth position
to a separate Pakistani company. The data files used to manufacture the aligner trays are then

generated by that company in Pakistan and transmitted to ClearCorrect, which then makes the

aligner trays. It is uncontested that at least 85% of ClearCorrect’s aligner trays are manufactured

using data files generated in Pakistan. Dkt. 247.02 (Rountree Decl. ¶ 12). Therefore, at least the

step of “producing a plurality of digital data sets” occurs overseas, not in the United States. In

those instances, ClearCorrect does not infringe the asserted method claims under § 271(a) because

§ 271(a) requires that each step of the patented method must be performed in the United States.

See MEMC Elec., 420 F.3d at 1375; NTP, 418 F.3d at 1314.

       B.      Under § 271(a), All the Steps of a Patented Method Must Be Performed by or
               Attributable to a Single Entity
       Liability under § 271(a) also requires the accused infringer to perform all the steps of the

patented method itself or through an entity whose actions can be attributed to the accused infringer.

See Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en

banc) (“Direct infringement under § 271(a) occurs where all steps of a claimed method are

performed by or attributable to a single entity.” (emphasis added)). When the accused infringer

does not perform all the steps of a method claim, the patentee must assert a joint infringement

claim. See Lyda v. CBS Corp., 838 F.3d 1331, 1338-39 (Fed. Cir. 2016). To establish joint

infringement, the patentee must plead and prove that the accused infringer: 1) “directs or controls”




CLEARCORRECT’S MEMORANDUM OF LAW – Page 2
        Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 3 of 12




the performance of the entire method, or 2) is part of a “joint enterprise” that performs the entire

method.1 Id.

           Align did not plead joint infringement or include joint infringement in its contentions.

Align’s failure to timely assert a claim for joint infringement is a second reason that ClearCorrect

should not be liable under § 271(a) for the at least 85% of cases where data files are generated by

the separate Pakistani company. See Evicam Int’l, Inc. v. Enforcement Video, LLC, No. 4:16-CV-

105, 2017 WL 10664660, at *1 (E.D. Tex. July 7, 2017) (excluding a joint infringement claim

because the complaint did not allege such a claim or plead any facts supporting one).

II.        The Jury Should Be Instructed That Section 271(g) Only Applies to Physical Goods
           Manufactured Abroad
           Section 271(g) prohibits importing into the United States a patented product that was

manufactured abroad. Section 271(g) also has two express statutory exceptions for goods that: 1)

“are materially changed by a subsequent process,” or 2) “become[] a trivial and nonessential

component of another product.”

           Because § 271(a) governs domestic infringement, § 271(g) only applies to goods that are

manufactured abroad and then imported. See, e.g., Asahi Glass Co., Ltd. v. Guardian Indus. Corp.,

813 F. Supp. 2d 602, 613 (D. Del. 2011) (“[T]he court declines plaintiffs’ invitation to apply §

271(g) to domestically-manufactured goods . . . .”); Boston Sci. Corp. v. Johnson & Johnson, 534

F. Supp. 2d 1062, 1081 (N.D. Cal. 2007) (§ 271(g) was designed to provide a remedy within the

United States for patentees whose processes were being used in other countries to manufacture

goods for importation into the United States); Monsanto Co. v. Syngenta Seeds, Inc., 431 F. Supp.

2d 482, 487 (D. Del. 2006) (§ 271(g) does not apply if the infringement of the process claims

occurs in the United States). As Asahi Glass explained:


1
    A joint enterprise has four elements:
           (1) an agreement, express or implied, among the members of the group; (2) a common purpose to
           be carried out by the group; (3) a community of pecuniary interest in that purpose, among the
           members; and (4) an equal right to a voice in the direction of the enterprise, which gives an equal
           right of control.
Akamai Techs., 797 F.3d at 1023.


CLEARCORRECT’S MEMORANDUM OF LAW – Page 3
       Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 4 of 12



         [T]he fundamental purpose underlying passage of [§ 271(g)] has absolutely no
         application in a scenario when the patented methods are being used in this country.
         The rationale is straightforward: Congress recognized that § 271(g) did not have to
         address unauthorized domestic uses of patented processes, because there are
         already remedies for such conduct (under 35 U.S.C. § 271(a)).
813 F. Supp. 2d at 614 (quotations and citations omitted).

         In addition, § 271(g) “is limited to physical goods that were manufactured and does not

include information generated by a patented process.” Bayer AG v. Housey Pharm., Inc., 340 F.3d

1367, 1368 (Fed. Cir. 2003); accord NTP, 418 F.3d at 1323 (the “transmission of information” is

not covered by § 271(g)); cf. ClearCorrect Operating, LLC v. ITC, 810 F.3d 1283, 1293 (under

the Tariff Act, “articles” means “material things” and does not include intangible data).
         The data files used to manufacture ClearCorrect’s aligners are the only thing that is

“imported” into the United States, and they are just the sort of intangible data that does not fall

within the scope of § 271(g). In addition, the data files do not infringe the asserted claims, which

cover methods of making the aligner trays, not the data files. Align cannot expand the reach of

§ 271(g) to over cover goods manufactured domestically or data files that are not infringing.

III.     An Instruction on Apportionment Is Necessary So That Any Reasonable Royalty or
         Lost Profits Jury Award Complies with Supreme Court and Federal Circuit Law
         ClearCorrect provides this memorandum of law as further support for its proposed jury

instructions on apportionment (Lost Profits – Amount of Profit and Reasonable Royalty –

Apportionment). It is well-settled that if “a patent is for an improvement, and not for an entirely

new machine or contrivance,” then the patentee “must in every case give evidence tending to

separate or apportion . . . the patentee’s damages between the patented feature and the unpatented

features.” Garretson v. Clark, 111 U.S. 120, 121 (1884). Apportionment “is necessary in both

reasonable royalty and lost profits analysis.” Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d

1275, 1287 (Fed. Cir. 2017).

         A.     Reasonable Royalties Must Be Apportioned and the Jury Must Be Instructed
                on Apportionment
         “A patentee is only entitled to a reasonable royalty attributable to the infringing features.”

Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904 F.3d 965, 977 (Fed. Cir. 2018),



CLEARCORRECT’S MEMORANDUM OF LAW – Page 4
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 5 of 12




cert. denied, No. 18-779, 2019 WL 887884 (U.S. Feb. 25, 2019). Align’s damages expert, Chris

Bakewell, agrees: “I understand that a patentee ‘must in every case give evidence tending to

separate or apportion the defendant’s profits and the patentee’s damages between the patented

feature and the unpatented features.’” Bakewell Rep. ¶ 323 (quoting Garretson, 111 U.S. at 121).

       Apportionment of reasonable royalty damages can involve “careful selection of the royalty

base to reflect the value added by the patented feature, where that differentiation is possible; by

adjustment of the royalty rate so as to discount the value of a product’s non-patented features; or

by a combination thereof.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir.
2014). The goal is that “the ultimate reasonable royalty award must be based on the incremental

value that the patented invention adds to the end product.” Id.

       The Federal Circuit encourages district courts to include “a separate instruction [on

apportionment] culled from Garretson.” Id. at 1228 n.5. This includes an instruction that “fully

explain[s] the need to apportion the ultimate royalty award to the incremental value of the patented

feature from the overall product.” Id. at 1228. Accordingly, Align does not object to giving some

form of an apportionment instruction.

       ClearCorrect’s proposed instruction (taken from the American Intellectual Property Law

Association Model Instructions) satisfies the Federal Circuit’s law and is tied to the facts of this

case and the issues the jury will need to decide. First, it tells the jury to evaluate both the royalty

rate and the royalty base. This is particularly important in this case, where the parties dispute both

the base and the rate. It also tells the jury that it should consider the portions of the final product

that represent the value of the infringing feature, even if “[t]his may involve estimating the value

of a feature that may not have ever been individually sold.” That is fully consistent with VirnetX,

Inc. v. Cisco Sys., Inc., and is relevant to the facts of this case. 767 F.3d 1308, 137 (Fed. Cir.

2014). ClearCorrect’s damages expert, Alan Ratliff, bases his royalty on the treatment set up fee,

which is individually priced but may not have been “separately sold” with each unit. The jury

should be told that it can use a royalty base that represents a “feature that may not have ever been

individually sold.” Id. at 1328.


CLEARCORRECT’S MEMORANDUM OF LAW – Page 5
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 6 of 12



        B.       Lost Profits Must Be Apportioned and the Jury Should Be Instructed on How
                 to Determine the Amount of Lost Profits
        Like reasonable royalty damages, lost profits damages also must be tied to the value of the

patented invention. As far back as 1854, the Supreme Court, reviewing an award of lost profits,

declared that “it is a very grave error” to instruct a jury “that as to the measure of damages the

same rule is to govern, whether the patent covers an entire machine or an improvement on a

machine.” Seymour v. McCormick, 57 U.S. (16 How.) 480, 491 (1853). In that case, the failure

to instruct the jury to apportion, the Court concluded, led the jury to render an “enormous and

ruinous verdict” when the asserted patent was “for an improvement of small importance when
compared with the whole machine.” Id. Seymour makes clear that a plaintiff is not automatically

entitled to all “damages” that can be said to have resulted from a lost sale caused by infringement;

rather, the plaintiff must prove the extent to which the claimed lost profits are “actually attributable

to the . . . infringement.” Brief of United States as Amicus Curiae Supporting Petitioner,

WesternGeco LLC v. ION Geophysical Corp., No. 16-1011, 2018 WL 1168813, at *15 (U.S.

Mar. 2, 2018).

        The same form of damages was at issue in Garretson, where the Supreme Court reaffirmed

that the apportionment rule applies “in every case.” 111 U.S. at 121. There, too, the plaintiff

sought damages in the form of lost profits “by reason of the infringement.” Garretson v. Clark,

10 F. Cas. 40, 41 (C.C.N.D.N.Y. 1878) (Blatchford, C.J.).             The patent there “was for an

improvement in the construction of mop-heads,” but the patentee “produced no evidence to

apportion the . . . damages between the improvement constituting the patented feature and the other

features.” 111 U.S. at 121. The Court therefore held that an award of only nominal damages was

proper. Id.; accord Blake v. Robertson, 94 U.S. 728, 734 (1876) (sustaining an award limited to

nominal damages because the patentee failed to show “how much of [his] profit was due to . . .

other patents” embodied in the machine that he sold).

        The Supreme Court applied the same principles in Dobson v. Hartford Carpet Co., 114

U.S. 439 (1885) and in Yale Lock Manufacturing Co. v. Sargent, 117 U.S. 536, 553 (1886). In

Dobson the Court considered an award of damages on patents on carpet designs. 114 U.S. at 443.


CLEARCORRECT’S MEMORANDUM OF LAW – Page 6
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 7 of 12




The Court held that even accepting that the plaintiffs would have “made and sold … the infringing

carpets which the defendants made and sold,” it was error to “allow[] as damages … the entire

profit to the plaintiffs . . . , and not merely the value which the designs contributed to the carpets.”

Id. (emphasis added). To award damages based on the entire vale of the carpet would violate “[t]he

true rule,” set forth in Garretson and other cases, that the patentee must apportion “‘damages

between the patented feature and the unpatented features.’” Id. at 445 (quoting Garretson, 111

U.S. at 121); see Dobson v. Dornan, 118 U.S. 10, 17 (1886) (“The plaintiff must show what profits

or damages are attributable to the use of the infringing design.”); Amicus Brief of the United States,
Samsung Elec. Co. v. Apple Inc., No. 15-777, 2016 WL 3194218, at *11-12 (U.S. June 8, 2016)

(“The Court held [in Dobson v. Hartford Carpet] that the defendants were liable for only nominal

damages because the patentees were unable to establish the portion of their lost profits that was

attributable to the patented design, as opposed to the unpatented aspects of the carpet.”). Yale Lock

confirmed that even when the infringement is the “but-for” causing of the patentee’s damages, the

damages amount must make “proper allowances for all other causes which could have affected the

[patentee’s] prices,” or else the award would overcompensate the patentee. 117 U.S. at 553. A

separate accounting for those deductions was thus an essential step in measuring “the difference

between [the patentee’s] pecuniary condition after the infringement, and what his condition would

have been if the infringement had not occurred.” Id. at 552.

       Without that apportionment, a defendant whose machine includes patented improvements

from a “dozen” different inventors could “be compelled to pay … his whole profits to each …

inventor[] of some small improvement in the [machine].” Seymour, 57 U.S. at 490.

       Consistent with the Supreme Court’s caselaw, the jury should also be instructed to consider

apportionment when evaluating lost profits. Showing that “but for” the infringement Align would

have made some portion of ClearCorrect’s sales can suffice to show entitlement to lost profits, but

it says nothing about the amount of lost profits and cannot negate the requirement of

apportionment. Align is only entitled to the damages caused by infringement—that is, damages

tied to the value of the patented invention. See 35 U.S.C. § 284.


CLEARCORRECT’S MEMORANDUM OF LAW – Page 7
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 8 of 12




       Mentor Graphics does not suggest otherwise. See Mentor Graphics Corp. v. EVE-USA,

Inc., 851 F.3d 1275 (Fed. Cir. 2017). In Mentor, the jury was “expressly instructed that it could

not award lost profits unless it found that ‘there were only two acceptable, available alternatives

in the [single customer] market during the damages period.” Id. at 1287 n.6. Because the evidence

showed that the one relevant customer, Intel, “would not have purchased emulators without the

features claimed” in Mentor’s patent, and “only Mentor could sell Intel an emulator with all the

features it required,” the Federal Circuit held that an additional instruction on apportionment was

not required. Id. at 1289. Here, however, the jury will be instructed on a market share theory
which departs from the true Panduit factors. The Federal Circuit’s opinion in Mentor did not

consider a market share theory. Id. at 1287 n.5 (“The market share theory is irrelevant in this

case.”). The jury will also have to consider whether there was truly demand for Align’s product

by ClearCorrect’s customers, in light of the products’ different sales prices and sales channels.

This is not a case where the Panduit factors can substitute for the apportionment requirement.

Because “but for” causation is required for any entitlement to lost profits, under Align’s reading

of Mentor, anytime a patentee shows entitlement to lost profits, no apportionment is required. That

would flout over 150 years of Supreme Court precedents and is inconsistent with the patent

damages statute.

       ClearCorrect’s proposal appropriately incorporates the Supreme Court’s apportionment

requirement while still instructing the jury to award profits that “Align would have made if

ClearCorrect had not infringed.”

       C.      The Only Exception to Apportionment Is the Entire Market Value Rule
               (EMVR), Which Is Not at Issue in This Case
       EMVR is a “narrow exception” to the rule that damages must be apportioned to the

patented feature. Laser-Dynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 67 (Fed. Cir. 2012);

CSIRO v. Cisco Sys., Inc., 809 F.3d 1295, 1302 (Fed. Cir. 2015). It permits a patentee to forgo

apportionment only upon showing that “the entire value of the whole machine, as a marketable

article, is properly and legally attributable to the patented feature.” VirnetX, 767 F.3d at 1326 n.26



CLEARCORRECT’S MEMORANDUM OF LAW – Page 8
      Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 9 of 12




(quoting Garretson, 111 U.S. at 121). Here, Align’s damages expert “did not consider the entire

market value of the patented products,” and instead only “[t]he incremental benefits of the patents-

in-suit were considered in determining the baseline royalties.” Bakewell Rep. ¶¶ 312-13.

IV.     ClearCorrect’s Three Equitable Defenses Should Be Decided by the Court After Trial
        ClearCorrect has asserted three equitable defenses: 1) equitable estoppel, 2) inequitable

conduct, and 3) unclean hands.

        Three elements must be established for equitable estoppel to bar a patentee’s suit: 1) the

patentee, through misleading conduct (or silence), leads the alleged infringer to reasonably infer
that the patentee does not intend to enforce its patent against the alleged infringer; 2) the alleged

infringer relies on that conduct; and 3) the alleged infringer will be materially prejudiced if the

patentee is allowed to proceed with its claim. See High Point SARL v. Sprint Nextel Corp., 817

F.3d 1325, 1330 (Fed. Cir. 2016).

        Inequitable conduct requires proof that during patent prosecution the patentee failed to

disclose material information, or submitted false information, with an intent to deceive. See

Ferring B.V. v. Barr Labs., Inc., 437 F.3d 1181, 1186 (Fed. Cir. 2006). Once the threshold level

of materiality and intent are established, the court must then weigh these factors “in light of all the

circumstances to determine whether the applicant’s conduct is so culpable that the patent should

be held unenforceable.” Id.

        The doctrine of unclean hands requires a plaintiff to “have acted fairly and without fraud

or deceit” in the matter before the court. Gilead Sciences, Inc. v. Merck & Co., Inc., 888 F.3d

1231, 1239 (Fed. Cir. 2018) (quotations omitted). That is, unclean hands “closes the door of a

court of equity to one tainted with inequitableness or bad faith relative to the matter in which he

seeks relief, however improper may have been the behavior of the defendant.” Id. (quotations

omitted).

        The defenses of inequitable conduct, unclean hands, and equitable estoppel, should be tried

to the Court after the conclusion of the jury trial on liability and damages. But, as explained further

in ClearCorrect’s Opposition to Align MIL #1, Align cannot exclude evidence from the jury that


CLEARCORRECT’S MEMORANDUM OF LAW – Page 9
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 10 of 12




is relevant to both the issues to be tried to the jury and the equitable issues reserved for the Court.

For example, the same evidence showing that Align is equitably estopped from suing ClearCorrect

also shows that ClearCorrect acted in good faith. Based on Align’s motion to dismiss an earlier

declaratory judgment action brought by ClearCorrect in which Align represented that it did not

intend to sue ClearCorrect, ClearCorrect built its business believing that Align did not intend to

assert its patents against ClearCorrect.




CLEARCORRECT’S MEMORANDUM OF LAW – Page 10
  Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 11 of 12



                                        Respectfully submitted,

                                        /s/ Jennifer H. Doan
                                        Jennifer H. Doan
                                        Texas Bar No. 08809050
                                        Joshua R. Thane
                                        Texas Bar No. 24060713
                                        Jeffrey R. Roeser
                                        Texas Bar No. 24089377
                                        Kyle Randall Akin
                                        Texas Bar No. 24105422
                                        Cole A. Riddell
                                        Texas Bar No. 24105423
                                        HALTOM & DOAN
                                        6500 Summerhill Road, Suite 100
                                        Texarkana, TX 75503
                                        Telephone: (903) 255-1000
                                        Facsimile: (903) 255-0800
                                        Email: jdoan@haltomdoan.com
                                        Email: jthane@haltomdoan.com
                                        Email: rroeser@haltomdoan.com
                                        Email: kakin@haltomdoan.com
                                        Email: criddell@haltomdoan.com

                                        Chanler Ashton Langham
                                        Texas State Bar No. 24053314
                                        Susman Godfrey LLP
                                        1000 Louisiana St., Ste. 5100
                                        Houston, TX 77002-5096
                                        Tel: 713-653-7839
                                        Email: clangham@susmangodfrey.com

                                        MCCLANAHAN • MYERS • ESPEY, L.L.P.

                                        Randy J. McClanahan
                                        Texas State Bar No. 13391500
                                        Michael D. Myers
                                        Texas State Bar No. 00791331
                                        Robert H. Espey, II
                                        Texas State Bar No. 24007163
                                        6750 West Loop South, Suite 920
                                        Houston, TX 77401
                                        Tel: (713) 223-2005




CLEARCORRECT’S MEMORANDUM OF LAW – Page 11
    Case 4:11-cv-00695 Document 322 Filed on 03/25/19 in TXSD Page 12 of 12



                                                      Joseph Alan Callier
                                                      Texas State Bar No. 03663500
                                                      Callier Law Group PLLC
                                                      4900 Woodway Ste. 700
                                                      Houston, TX 77056
                                                      Tel: (713) 439-0248
                                                      Email: callier@callierlawgrouppllc.com

                                                      Elizabeth Moulton
                                                      Orrick Herrington & Sutcliffe LLP
                                                      The Orrick Building
                                                      405 Howard Street
                                                      San Francisco, CA 94105
                                                      Tel: 415-773-5673
                                                      Email: emoulton@orrick.com

                                                      Mark Davies
                                                      Katherine Kopp
                                                      Orrick Herrington & Sutcliffe LLP
                                                      Columbia Center
                                                      1152 15th Street, N.W.
                                                      Washington, DC 20005
                                                      Tel: 202-339-8474
                                                      Email: mark.davies@orrick.com
                                                      Email: kkopp@orrick.com

                                                      ATTORNEYS FOR DEFENDANTS
                                                      CLEARCORRECT OPERATING, LLC;
                                                      CLEARCORRECT HOLDINGS, LLC;
                                                      CLEARCORRECT, INC.



                                 CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was filed electronically in
compliance with Civil Rules LR5. All other counsel of record not deemed to have consented to
electronic service were served with a true and correct copy of the foregoing by certified mail, return
receipt requested, on this 25th day of March, 2019.


                                                       /s/ Jennifer H. Doan
                                                       Jennifer H. Doan




CLEARCORRECT’S MEMORANDUM OF LAW – Page 12
